DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 11 and 18 have been amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Badey1, Basu2, Okada3, Parakh4 and Kushwah5.

Badey teaches snapshot-files may be structured according to a snapshot-file tree having at least two snapshot-files including the single “root snapshot-file” (Paragraph [0080]).  Badey further teaches complex metadata structures (Paragraph [0579]).

Basu teaches increasing size of the L2 table cache (Paragraph [0051]).

Okada teaches a calculation section is operable to calculate the total transfer data size at a recovery point between a first snapshot time point and a second snapshot time point (Claim 7).

Parakh teaches the size of a snapshot file is based in part on the rate differential between throughput of the memory device (Paragraph [0031]).  Parakh further teaches a new entry is to be inserted into a hash table (Paragraph [0049]).

Kushwah teaches when one or more snapshots are deleted the valid snapshot metadata snapshot data of the snapshots to be deleted are merged into a succeeding snapshot (Paragraph [0105]).  Kushwah further teaches time indicator T2 (Paragraph [0147]).

The prior art of record does not expressly disclose the following limitation for independent claim 1:
“based on journal data that references data updates associated with the respective object table trees, incrementally increasing a cached size value representing a cache size of a cache of the system, wherein the cache size of the cache represents changes of a snapshot size of the first snapshot that have occurred over time, and wherein the incrementally increasing of the cached size value comprises”

The prior art of record does not expressly disclose the following limitation for independent claim 11:
“storing, by the storage system, a cached size value representing a cache size of a cache, wherein the cache size represents changes of a snapshot size of the first snapshot that have occurred over the first time period;


The prior art of record does not expressly disclose the following limitation for independent claim 18:
“storing a cached size value representing a cache size of a cache, wherein the cache size represents changes of the snapshot size of the first snapshot;
based on journal data that references data updates associated with the respective object table trees,”

The previous statements also apply to each of the dependent claims based on their dependency on one of the independent claims.

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
    

    
        1 Badey et al., Patent Application Publication No. 2018/0267985
        2 Basu et al., Patent Application Publication No. 2015/0067283
        3 Okada et al., Patent Application Publication No. 2008/0071841
        4 Parakh et al., Patent Application Publication No. 2016/0328301
        5 Kushwah et al., Patent Application Publication No. 2018/0121454